                    Case 1:17-cr-03606-JCH Document 6 Filed 01/03/19 Page 1 of 2
 PROB I2C - (Rcv. D0.JM-8/2014)                                                                             1   50871   I


                                      UNITED STATES DISTIUCT COUIIT
                                                 FOR THE
                                         DISTRICT OF NEW MEXICO

                                   Petition for Revocation of Superviscd Release
 Nanre of Oll-ender:                  .Tose Sainz
 Docket Number:                       1   084  7CR03606 -001 JCH
                                                1:   I
 Assigned Judge:                      Hor.rorable Judith C. Herera, United States District Couft .luclge
 Date of Original Sentence            2011-1t-21
 Original Ot-fense:                   2l U.S.C. 952 and 2l U.S.C. 960: Importation o 1' N{cthamphetanrine
 Original Scntencc:                   BOP: 96 months; TSR:5 years
 Date Sr:pervision                    05t12120t7
 Conrrnenccd:
 Datc Supelvisiou Expires:            051lL12022
 Other Court Action:                  None



                                                PE'TITIONING TIIE COUITT
 '1'o
        issue a summons

 U.S. Probation Officer of the Court, Sharla M. Koch, alleges the offender has violated the follo"r,ing
 condition(s) ol supervised release.

 Violutiotr       lt'   ure of Notrcontplionce
 T)'pe
 SC               The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, usg,
                  distribute, or administer any controlled substance or any paraphcrnalia lelated to any controlled
                  substances, except as prescribed by a physician.

                  On Decernber 31, 2018, the Rio Rancho Police Department responded to the defendant's horre
                  regarding an alleged domestic dispute between him and his girlfriend. It rvas reported the
                  defendant had banicaded himself in their home. The delendant o'cntually surrendered to the
                  responding officers and he was observed to be visibly intoxicatcd. 'fhere rvas no eviclencc of a
                  domeslic dispute, thus the defendant was not arrested.



The nraxirlum statutory penalty: 5 years imprisonment; 5 years to lile superviscd rclease
'l'hc rcvocation range of imprisounrent: 6 to 12 months.


I declare r-rnder penalty of perjury that the foregoing is true and correct.
Flxecuted on 0l /03/2019.
                Case 1:17-cr-03606-JCH Document 6 Filed 01/03/19 Page 2 of 2
Sr.rbnritted                                     Approved                           X   Pl.ror.re   Approval


          l,
          u     I
Shalla M. Koch                                   Jack E. Br.rrkhead
U.S. Probation Officer                           Supervising Assistant U.S. Attornel'


                                                 Date: 01/03/2019




                                             )
